Citation Nr: 1042218	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-13 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tinea 
cruris.

2.  Whether it was proper to change the Veteran's nonservice-
connected pension benefits to compensation, effective March 1, 
2005.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.  

The issue of entitlement to an increased rating for tinea cruris 
is before the Board, as the result of a November 2008 decision by 
the RO.

In January 2008, the Board considered the second issue on appeal:  
Whether it was proper to change the Veteran's nonservice-
connected pension benefits to compensation, effective March 1, 
2005.  The Board remanded the case, so that the Veteran could 
have a hearing on that issue.  In June 2008, the Veteran 
cancelled that hearing and has not requested that it be 
rescheduled.  However, he has not requested that such issue be 
withdrawn; and, therefore, the Board retains jurisdiction over 
that issue.

In January 2010, the Veteran had a hearing on the increase rating 
issue before the Veteran's Law Judge, whose signature appears at 
the end of this remand.  A transcript of that hearing has been 
associated with the claims folder.  During that hearing, the 
Veteran raised contentions to the effect that service connection 
was warranted for tinea pedis; that a total compensation rating 
was due to individual unemployability (TDIU), caused by the 
Veteran's service-connected disability; and that he was entitled 
to a permanent and total disability rating for pension purposes.  
Those claims have not been certified to the Board on appeal nor 
have they otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over those claims, and 
they will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2010).  However, they are referred to 
the RO for appropriate action.

After reviewing the record, the Board is of the opinion that 
there may be outstanding evidence which could support the 
Veteran's appeal for an increased rating for tinea cruris.  
Therefore, additional development of the record is warranted, 
prior to further consideration by the Board.  Accordingly, the 
issue of entitlement to an increase rating for tinea cruris is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  By a rating action in August 2004, the RO granted the 
Veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, effective July 1, 2004.  

2.  In August 2004, the RO informed the Veteran that he would 
receive his VA pension at the rate for a single Veteran without 
dependents.  

3.  In a February 12, 2005 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for tinea 
cruris and assigned a 30 percent rating, effective July 26, 2004.

4.  The Veteran continued to receive pension, the greater 
benefit.

5.  On February 14, 2005, the Veteran informed VA that he had 
gotten married that day and requested that his wife be added so 
that he could receive pension benefits as a married veteran 
without dependents.  

6.  The Veteran has not submitted a fully completed VA Form 21-
686c, Declaration of Status of Dependents; copies of divorce 
decrees or death certificates showing that his wife's past 
marriages had legally ended; his wife's Social Security number; 
or VA Form 21-0516-1, an Improved Pension EligibilityVerification 
Report.  

7.  Effective March 1, 2005, VA suspended the Veteran's VA 
pension benefits and switched them to his VA compensation.


CONCLUSION OF LAW

The criteria have been met for switching the Veteran's VA 
benefits nonservice-connected pension benefits to compensation, 
effective March 1, 2005.  38 U.S.C.A. §§ 1506, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159, 3.205, 3.216, 3.271, 3.272, 3.273, 
3.277, 3.700 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for pes planus and entitlement to an increased 
rating for the residuals of a left biceps injury.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In September 2006, VA changed the Veteran's pension benefits to 
compensation.  The Veteran disagreed with that decision, and this 
appeal ensued.  Thereafter VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by the Veteran, 
and notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran of the evidence necessary to support his 
continued receipt of pension benefits.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  In this 
case, VA obtained or ensured the presence of the Veteran's 
marriage license.  In January 2010, the Veteran had a hearing at 
the RO before the undersigned Veteran's Law Judge.  

In developing the record, VA made extensive efforts to obtain 
documentation with respect to the Veteran's marriage, 
specifically proof that two previous marriages for the Veteran's 
wife had been legally terminated, the wife's Social Security 
number, and an Eligibility Verification Report reflecting the 
Veteran's income.  However, those efforts met with negative 
results; and there is no reason to believe that further efforts 
to obtain such evidence would be any more productive.  Further 
development in this regard would unnecessarily impose additional 
burdens upon the Board with no reasonable possibility of any 
benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

In an August 2004 rating action, the RO granted the Veteran's 
claim of entitlement to nonservice-connected pension benefits, 
effective July 26, 2004.  In the notice of that award, he was 
informed that he was being paid as a single Veteran with no 
dependents.  He was also informed of the conditions that affected 
his right to payments.  In this regard, he was notified he had to 
immediately report to VA any changes in his income, his number of 
his dependents, or his marital status.  

By a rating action on February 12, 2005, the RO granted the 
Veteran's claim of entitlement to service connection for tinea 
cruris and assigned a 30 percent schedular rating, effective July 
26, 2004.

On February 14, 2005, the Veteran informed VA that he had gotten 
married that day and requested that his wife be added to his 
award, so that he could receive pension benefits as a married 
veteran without dependents.  

On February 28, 2005, VA informed the Veteran that he could not 
receive VA pension and compensation simultaneously and that he 
was being granted pension as the greater benefit.  However, he 
was further informed he could elect to receive either benefit 
program, pension or compensation, at any time.  In addition, VA 
notified the Veteran that his monthly pension benefits could be 
stopped if he failed to furnish evidence as requested.  

In June and September 2005 and in July, August, and September 
2006, VA requested that the Veteran submit official documentation 
to certify his marriage, the status of his dependents, and his 
family income.  Specifically, the RO has requested that he 
complete VA Form 21-686c, Declaration of Status of Dependents; 
copies of divorce decrees or death certificates showing that his 
wife's past marriages had legally ended; his wife's Social 
Security number; and VA Form 21-0516-1, an Improved Pension 
EligibilityVerification Report.  

In the September 13, 2005, letter VA reiterated that if it did 
not hear from the Veteran within 60 days from the dated of the 
letter, it proposed to count his wife's monthly retirement 
benefit of $645.00 as his family's income from March 1, 2005.  VA 
did not receive the requested documents, fully completed from the 
Veteran.  

Effective March 1, 2005, VA suspended the Veteran's VA pension 
benefits and switched them to his VA compensation.



The Law and Regulations

Generally, VA pension is a monthly or other periodic payment made 
by VA to a veteran who served during a period of war. 38 U.S.C.A. 
§ 1541 (West 2002 and Supp. 2008); 38 C.F.R. § 3.3(a)(3) (2008).  
Pension is payable at a specified maximum annual pension rate 
(MAPR), which is reduced on a dollar-for-dollar basis by the 
amount of his and his dependents' countable annual income. 
38 U.S.C.A. § 1503, 1521 (West 2002 and Supp. 2010); 38 C.F.R. § 
3.271, 3.273.  Unless an item, such as unreimbursed medical 
expenses, is specifically excluded, all income from all sources 
must be reported.  38 C.F.R. § 3.271, 3.272, 3.273.

Generally, in determining whether the Veteran is legally married, 
there must be proof of termination of prior marriages by proof of 
death, or a certified copy or a certified abstract of the final 
decree of divorce or annulment.  38 C.F.R. § 3.205.  

Any person who receives any VA compensation or pension benefit 
shall, as a condition for receipt or continued receipt of 
benefits, furnish VA, upon request, with his or her social 
security number and the social security number of any dependent 
or beneficiary on whose behalf, or based upon whom, benefits are 
sought or received.  Benefits will be terminated if a beneficiary 
fails to furnish VA with his or her social security number or the 
social security number of any dependent or beneficiary on whose 
behalf, or based upon whom, benefits are sought or received, 
within 60 days from the date the beneficiary is requested to 
furnish the social security number.  38 C.F.R. § 3.216.

Once entitlement to pension is granted, the Veteran must keep VA 
apprised of his income.  Any changes in the amount of the 
Veteran's income will result in recomputation of the Veteran's 
countable income and may adjust the amount of pension he is 
entitled to receive. 38 C.F.R. § 3.273.  

As a condition of granting or continuing pension, VA may require 
from any person who is an applicant for or a recipient of pension 
such information, proofs, and evidence as is necessary to 
determine the annual income and the value of the corpus of the 
estate of such person, and of any spouse or child from whom the 
person is receiving or is to receive increased pension.  
38 U.S.C.A. § 1506; 38 C.F.R. § 3.277(a).  

Any individual who has applied for or receives pension must 
promptly notify VA of any change in any factor that affects 
entitlement to benefits including income and marital status.  
38 U.S.C.A. § 1506; 38 C.F.R. § 3.277(b).  

An eligibility verification report is a form prescribed by VA 
that is used to request income, net worth, dependency status, and 
any other information necessary to determine or verify 
entitlement to pension.  38 U.S.C.A. § 1506; 38 C.F.R. 
§ 3.277(c).  If the Veteran does not submit and Eligibility 
Verification Report within 60 days of VA's request, VA shall 
suspend the award of disallow the claim.  38 U.S.C.A. § 1506; 
38 C.F.R. § 3.277(d).

Analysis

The Veteran contends that his nonservice-connected pension 
benefits were improperly converted to compensation, effective 
March 1, 2005.  He states that he did not elect or otherwise give 
permission for that switch and requests that his pension benefits 
be restored.  Therefore, he maintains that the conversion was 
improper.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against a 
finding that that the conversion of the Veteran's VA benefits 
from pension to compensation was not proper.  Accordingly, the 
appeal is denied.  

When the Veteran was awarded VA pension benefits in July 2004, he 
was informed that his rate of pension was based, in part, on his 
income and net worth, his marital status, and the presence of any 
other dependents.  In this regard, he was notified that he would 
be paid as a single veteran with no dependents and no income.  
Several months later, he was granted entitlement to service 
connection for tinea cruris for which he was assigned a 30 
percent evaluation.  He was informed that he could not receive VA 
pension and compensation simultaneously and was awarded pension 
as the greater benefit.  He was notified, however, that he could 
elect to receive compensation at anytime.
When the Veteran married in February 2005, he requested an 
increase in his rate of pension for his dependent wife.  However, 
it was subsequently learned that she had an income and that she 
had been married previously.  The Veteran was informed that 
combination of a dependent and income could affect his rate of 
pension, and VA requested that he furnish official documentation 
of his marriage, as well as records showing his wife's prior 
marriages to ensure that they had been legally terminated.  VA 
also requested that he provide documentation showing his income 
from all sources.  

Although the Veteran submitted his marriage license verifying the 
fact of his marriage, he did not submit fully completed 
documentation containing his and his wife's income, his wife's 
Social Security number, or his wife's prior marriages.

In July 2006, the RO found that the change in the Veteran's 
marital status had resulted in an increase in his income.  
However, absent the requested documentation the Board was unable 
to properly calculate his rate of pension.  VA was constrained to 
suspend the Veteran's pension; and, therefore, he no longer had 
the option to elect pension benefits.  His only remaining VA 
benefit in effect was his compensation for tinea cruris.  

VA compensation is not based on income; and, therefore, that 
benefit was reinstated.  The rate of compensation was for a 
single veteran with no dependents.  Just as with pension, the 
absence of the requested records made it impossible for VA to 
evaluate whether he and his wife were legally married and whether 
she was, in fact, a dependent.  

In sum, while the Veteran did not "elect" to receive 
compensation, the foregoing circumstances precluded that option.  
Were his compensation not reinstated, he would not have received 
any VA benefits.  Therefore, the Board finds that the 
"conversion" of the Veteran's pension benefits to compensation 
was proper.




ORDER

The conversion of the Veteran's nonservice-connected pension 
benefits to compensation, effective March 1, 2005 was proper; and 
to that extent, the appeal is denied.


REMAND

The Veteran seeks an increased rating for his service-connected 
tinea cruris.  

During his January 2010 hearing before the undersigned Veterans 
Law judge, the Veteran testified that his service-connected tinea 
cruris was worse, especially during the summer.  He noted that 
during hot weather, the rash became red, blistery, and bumpy and 
that it oozed and itched and soiled his clothes.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  Vet. Aff. Op. Gen. Couns. Prec. 11-95 (1995).  The 
Veteran is competent to provide an opinion that his disability 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). As 
such, an additional VA examination to determine the extent of 
impairment due to his tinea cruris.  

The United States Court of Appeals for Veterans Claims has held 
that a fluctuating disability must be evaluated during the active 
stage of that condition.  See, e.g., Ardison v. Brown, 6 Vet. 
App. 405 (1994).  In this case, the Veteran was last examined in 
February 2009 to determine the extent of impairment due to his 
service-connected tinea cruris.  Therefore, even though he lives 
in the warmer climate of Florida, an additional examination is 
warranted.  Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for a dermatologic 
examination to determine the extent of 
impairment due to his service-connected 
tinea cruris.   All indicated tests and 
studies must be performed, and photographs 
must be taken.  In addition, any indicated 
consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify the 
manifestations of the Veteran's tinea 
cruris and distinguish them from any other 
skin disorder found to be present.  In 
particular, the examiner must report the 
percentage of the entire body covered by 
tinea cruris; and during the 12 months 
prior to the examination, the need for and 
total duration of any necessary systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs.

Finally, the examiner must report the 
affects of the service-connected tinea 
cruris on the Veteran's ordinary activity, 
including his ability to work. 

In the event that the Veteran does not 
report for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

2.  When the actions requested in Part 1 
have been completed, undertake any other 
indicated development. Then readjudicate 
the issue of entitlement to a rating in 
excess of 30 percent for tinea cruris.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


